                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 ERIC EARNEST, JR.,
                                              Case No. 2:18-cv-10729
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 COUNTY OF GENESEE and
 DANIEL MILLER,

             Defendants.
                                  /

                 OPINION AND ORDER GRANTING
         DEFENDANTS' MOTION FOR SUMMARY JUDGMENT [31]

      On March 2, 2018, Plaintiff Eric Earnest, Jr., filed the present civil rights

action under 42 U.S.C. § 1983 and raised an excessive force claim against Defendant

Deputy Daniel Miller ("Deputy Miller") as well as a Monell claim against Defendant

County of Genesee ("County"). ECF 1. On March 1, 2019, Defendants filed a motion

for summary judgment. ECF 31. The Court reviewed the briefs and finds that a

hearing is unnecessary. See E.D. Mich. LR 7.1(f)(2). For the reasons stated below, the

Court will grant the motion.

                                  BACKGROUND

      Plaintiff's claims arise from an arrest that occurred in the City of Flint. ECF

1, PgID 3. Plaintiff alleged that in the early morning hours of February 29, 2016, he

was driving home when his car stalled. Id. He was unable to contact friends for help

or restart his car, so he maneuvered his car to the side of the road and fell asleep in

the driver's seat. ECF 37, PgID 278. The next thing that Plaintiff remembered was



                                          1
waking up and "being poked while strapped to a cot in an ambulance." Id. at 278–79;

ECF 31-1, PgID 188–90 (transcript of Plaintiff's deposition). He has no recollection of

the events surrounding what happened when Deputy Miller and the EMTs arrived

on the scene or of the related arrest. ECF 31-1, PgID 189–90.

       Deputy Miller and the EMTs do remember what happened that night, and

their testimony plus body camera footage, ECF 31-6, show the events that transpired.

On the night in question, Deputy Miller was patrolling the area in uniform and in a

marked sheriff's vehicle when he received a dispatch message from the 911 call center

regarding an accident. ECF 31-2, PgID 198. When Deputy Miller arrived at the scene,

he saw Plaintiff's vehicle partly up on the curb and resting against the "support wire

for a telephone pole." Id. at 201. He approached the vehicle and assessed that Plaintiff

was intoxicated and passed out in the front seat. Id. at 204–05. After he attempted to

wake Plaintiff, Deputy Miller called for emergency medical response. Id. at 207. An

ambulance and two uniformed EMTs arrived on the scene, also assessed that Plaintiff

was intoxicated, and attempted to wake him. ECF 31-4, PgID 225; ECF 31-5, PgID

233.

       When attempts to awaken Plaintiff were unsuccessful, one of the EMTs, Mr.

Rose, tried to remove Plaintiff from his car. ECF 31-2, PgID 208. At that point,

Plaintiff awoke, lunged at Mr. Rose, and "took a swing" at him. Id. at 208–10; ECF

31-5, PgID 231–32; ECF 31-7, PgID 239. Deputy Miller stepped in and attempted to

subdue Plaintiff. ECF 31-2, PgID 211–12. Plaintiff actively resisted Deputy Miller

and fought back against Deputy Miller's attempts to arrest him. Id. at 212; ECF 31-




                                           2
4, PgID 225; ECF 31-5, PgID 232; ECF 31-6 (video). Deputy Miller continually

instructed Plaintiff to stop resisting, lay on the ground, and put his arms behind his

back. ECF 31-6. But Plaintiff continued to resist. Id. Finally, Deputy Miller, with the

assistance of Mr. Rose, subdued Plaintiff by forcing him to the ground and delivering

several "empty-hand strikes" to Plaintiff's upper back and shoulder. Id.; ECF 31-2,

PgID 211; ECF 31-3, PgID 219.

      Once Plaintiff was subdued and strapped to a gurney, he was transported to

the hospital where he was treated for face contusions and had other scrapes and

bruises on his body. ECF 31-3, PgID 219; ECF 31-8, PgID 241; ECF 37, PgID 279.

                                  LEGAL STANDARD

      Summary judgment is proper if there is "no genuine dispute as to any material

fact" and a party is "entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). A

fact is material for purposes of summary judgment if its resolution would establish

or refute an "essential element[] of a cause of action or defense asserted by the

parties[.]" Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir. 1984) (citing Black's Law

Dictionary 881 (6th ed. 1979)).

      The Court views the facts and "draw[s] all reasonable inferences in the light

most favorable to the nonmoving party." Stiles ex rel. D.S. v. Grainger Cty., Tenn.,

819 F.3d 834, 848 (6th Cir. 2016) (citation omitted). The Court must then determine

"whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986). And although the Court




                                           3
may not make credibility judgments or weigh the evidence, Moran v. Al Basit LLC,

788 F.3d 201, 204 (6th Cir. 2015), a mere "scintilla" of evidence is insufficient to

survive summary judgment; "there must be evidence on which the jury could

reasonably find for the plaintiff," Anderson, 477 U.S. at 252.

                                    DISCUSSION

I.    Fourth Amendment Claim

      Deputy Miller argued that he is entitled to qualified immunity on Plaintiff's

Fourth Amendment excessive force claim. ECF 31, PgID 164. "Plaintiff bears the

burden of showing that [Defendant is] not entitled to qualified immunity." Chappell

v. City of Cleveland, 585 F.3d 901, 907 (6th Cir. 2009). To defeat qualified immunity,

Plaintiff must establish (1) that "a constitutional right was violated" and (2) "that the

right was clearly established." Id. The Court need only address the first prong here.

See Hayden v. Green, 640 F.3d 150, 153 (6th Cir. 2011).

      Plaintiff alleged that Deputy Miller violated his Fourth Amendment right to

be free from the use of excessive force on arrest. ECF 1, PgID 4–5. To establish a

Fourth Amendment violation involving the use of excessive force on arrest, Plaintiff

must show that the force used during the alleged seizure was unreasonable. See U.S.

Const. Amend. IV. The "reasonableness" of the use of force is determined based on

"the perspective of a reasonable officer on the scene, rather than with the 20/20 vision

of hindsight." Graham v. Connor, 490 U.S. 386, 396 (1989) (citation omitted). The

Court looks at the following factors in evaluating whether an officer's use of force was

reasonable rather than excessive: "the severity of the crime at issue, whether the




                                           4
suspect poses an immediate threat to the safety of the officers or others, and whether

he is actively resisting arrest or attempting to evade arrest by flight." Smoak v. Hall,

460 F.3d 768, 783 (6th Cir. 2006) (citation omitted). "This standard contains a built-

in measure of deference to the officer's on-the-spot judgment about the level of force

necessary in light of the circumstances of the particular case." Burchett v. Kiefer, 310

F.3d 937, 944 (6th Cir. 2002).

      Here, Deputy Miller initially approached Plaintiff's vehicle to assess the scene

of a reported accident. When he saw that Plaintiff was blacked out drunk in the car

and that Plaintiff could not be roused awake, Deputy Miller called for an ambulance.

Deputy Miller and the EMT's initial contact with Plaintiff was an effort to provide

him medical attention and was reasonable.

      Once Plaintiff woke up, his actions warranted some use of force to control him.

And based on the Smoak factors, Deputy Miller's use of force was reasonable. See

Smoak, 460 F.3d at 783. Plaintiff's conduct indicated that he posed an immediate

threat to the safety of Deputy Miller and the EMTs on the scene. Plaintiff smelled of

alcohol and was parked in a high-crime area of Flint. He was aggressive towards

them, all of whom were in uniform, and he took a swing at Mr. Rose. Plaintiff

continually failed to comply with Deputy Miller's orders and resisted attempts to

subdue and arrest him. As evidenced by the video, both Deputy Miller and Mr. Rose

struggled to keep Plaintiff under control. See ECF 31-6. Finally, Deputy Miller did

not escalate the force beyond what was necessary to restrain Plaintiff. See Hayden,

640 F.3d at 153.




                                           5
      Deputy Miller's testimony of the events that transpired is corroborated by the

testimony of both EMTs present at the scene and the body camera footage. Plaintiff

provided no evidence to contradict the testimony or video footage. And his own

testimony of the events that occurred does not raise any issues of material fact

because he has no recollection of what happened. See ECF 31-1, PgID 189–90. Rather,

Plaintiff merely provided the documentation of his resulting injuries and argued that

his injuries were so severe that evidence of them cast doubt on Deputy Miller's

testimony. ECF 37, PgID 284–88. But the extent of Plaintiff's injuries is not relevant

to the excessive force analysis. See Hagans v. Franklin Cty. Sheriff's Office, 695 F.3d

505, 511 (6th Cir. 2012) ("In determining whether there has been a violation of the

Fourth Amendment, we consider not the extent of the injury inflicted but whether an

officer subjects a detainee to gratuitous violence.") (citing Miller v. Sanilac Cty., 606

F.3d 240, 252 (6th Cir. 2010)). Plaintiff has failed to raise any genuine dispute of

material fact relating to the reasonableness of the force Deputy Miller used during

the alleged incident. Deputy Miller is entitled to qualified immunity on Plaintiff's

excessive force claim.

II.   Monell Claim

      Plaintiff next claimed that the County maintained an unconstitutional policy

or custom of failing to adequately train, supervise, or discipline its employees relating

to excessive force. ECF 1, PgID 5–6. But the County cannot be liable under Monell

absent an underlying constitutional violation. Robertson v. Lucas, 753 F.3d 606, 622

(6th Cir. 2014) (citation omitted). Here, as described above, Plaintiff failed to




                                           6
establish his underlying Fourth Amendment claim. Because there was no underlying

Fourth Amendment violation, Plaintiff's Monell claim against the County likewise

fails.

         And because Plaintiff's Monell claim fails, his claim against Deputy Miller in

his official capacity also fails. See Hafer v. Melo, 502 U.S. 21, 26 (1991) (citing Will v.

Michigan Dep't of State Police, 491 U.S. 58, 71 (1989)). Plaintiff failed to raise a

genuine dispute of material fact as to any of his claims and the Court will grant

Defendants' motion for summary judgment.

                                          ORDER

         WHEREFORE, it is hereby ORDERED that Defendants' motion for

summary judgment [31] is GRANTED.

         This is a final order that closes the case.

         SO ORDERED.

                                           s/ Stephen J. Murphy, III
                                           STEPHEN J. MURPHY, III
                                           United States District Judge
Dated: March 18, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 18, 2020, by electronic and/or ordinary mail.

                                           s/ David P. Parker
                                           Case Manager




                                              7
